[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                           FILED
                       -------------------------------------------U.S. COURT OF APPEALS
                                    No. 07-14270                    ELEVENTH CIRCUIT
                                                                        JUNE 10, 2008
                              Non-Argument Calendar
                      -------------------------------------------- THOMAS K. KAHN
                                                                          CLERK

                     D.C. Docket No. 05-00239-CV-TWT-1

JAMES C. SCHUSTER,

                                                          Plaintiff-Appellant,

                                      versus

HENRY COUNTY, GEORGIA,
LINDA ANGUS,

                                                          Defendants-Appellees.


                      ------------------------------------------
                  Appeal from the United States District Court
                     for the Northern District of Georgia
                      -------------------------------------------
                                  (June 10, 2008)

Before EDMONDSON, Chief Judge, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant James C. Schuster appeals the grant of summary

judgment in favor of his former employer, Defendant-Appellee Henry County, in
an action brought under section 1983, 42 U.S.C. § 1983, claiming Plaintiff’s

employment was terminated in retaliation for his exercising his First Amendment

rights. No reversible error has been shown; we affirm.

      Plaintiff was the Director of Finance for Henry County, and later Henry

County’s Finance Officer for the Special Purpose Local Option Sales Tax

(“SPLOST”) department. According to Plaintiff’s complaint, Plaintiff’s duties as

Director of Finance included ensuring that disbursals from County accounts were

in compliance with County policy, generally accepted accounting principles, and

applicable law. Plaintiff claims he was demoted shortly after he challenged the

propriety under County law of a $40,000 loan made to newly hired County

Manager Linda Angus (provided for in her employment contract) and challenged

also the accounting treatment of a monthly disbursal to Angus of $500.00. About

the latter, Plaintiff argued that the disbursals should be characterized as salary and

made subject to withholding tax unless Angus submitted receipts documenting

actual expenses. Plaintiff also took issue with Angus’s submission of meal

reimbursement vouchers; Plaintiff contended these meals were not reimbursable

under County policy. Plaintiff objected directly to Angus; he took his concerns

also to a County staff attorney, other employees in the finance department, and the

County Commissioner.

                                          2
         Two months after the start of Angus’s employment, Angus transferred

Plaintiff to the position of Finance Officer for SPLOST. Plaintiff characterizes

this transfer as a demotion without cause. As SPLOST Finance Officer, Petitioner

voiced objections to the use of funds outside the budgeting process approved by

the Board of Commissioners. Petitioner was scheduled to present his concerns at a

public meeting of the Board of Commissioners; he was removed from the meeting

agenda. Petitioner’s continued efforts to get this matter redressed were defeated

when Angus informed Petitioner that his job had been “eliminated.”

         Plaintiff filed this section 1983 complaint alleging that his transfer to

SPLOST and later termination without cause were done in retaliation for Plaintiff

speaking out about matters of public concern, including illegal, unethical and

inappropriate transactions involving County monies.1 The district court concluded

that no First Amendment protection applied.

         To establish a claim of retaliation for protected speech under the First

Amendment, a public employee must show, among other things, that the employee

spoke as a citizen addressing a matter of public concern. See Garcetti v. Ceballos,

126 S. Ct. 1951, 1958 (2006). A government employee whose speech is made



     1
      Plaintiff also asserted state constitutional claims. The district court declined to accept
supplemental jurisdiction over these state claims; the state claims were dismissed without prejudice.

                                                 3
pursuant to official responsibilities enjoys no First Amendment protection upon

which a retaliation claim may be founded. See Garcetti, 126 S. Ct. at 1960 (“when

public employees make statements pursuant to their official duties, the employees

are not speaking as citizens for First Amendment purposes, and the Constitution

does not insulate their communications from employer discipline.”); see also

Battle v. Board of Regents for the State of Georgia, 468 F.3d 755, 760 (11th Cir.

2006). And whether the subject speech was made by the public employee

speaking as a citizen or as part of the employee’s job responsibilities is a question

of law that the court decides. See Morris v. Crow, 117 F.3d 449, 455 (11th Cir.

1997).

      Plaintiff’s complaint described his job duties as Director of Finance to

include responsibility “for ensuring that disbursals from County accounts were in

compliance with County policy, generally accepted accounting principles, and

applicable law.” And in deposition testimony, Plaintiff explained why he

continued to raise his concerns about Angus’s financial transactions with the

County:

             It is my job to make sure that the books are accurate,
             credible, so that when we publish financial statements,
             they are credible and that the public believes and it’s
             properly reported to.



                                          4
Plaintiff averred further:

             I have an obligation, a stewardship function in the nature
             of the job. I have an obligation as a CPA, as a finance
             director, as a professional, to make sure the transactions
             are classified properly so the records are accurate so they
             maintain the credibility in the public’s eye.

The speech for which Plaintiff claims he suffered retaliation – complaints about

the disbursement of County funds to Angus and the accounting treatment of those

funds – falls within the umbrella of responsibilities Plaintiff identified as his job

duties as Director of Finance. And these complaints were made in the context of

his employment; we recognize that Plaintiff spoke at times outside his usual chain

of command. In the light of Plaintiff’s own statements about his job duties,

together with the context in which Plaintiff sought redress of the irregularities of

which he complained, we believe the district court concluded correctly that

Plaintiff was speaking in his capacity as an employee pursuant to his official

duties.

      So too Plaintiff’s complaints about the failure to amend the budget before

reallocating and spending SPLOST funds fell within Plaintiff’s responsibilities as

SPLOST finance manager. Again, the district court concluded correctly that

Plaintiff had a job duty to report improprieties to the Board, even if the discovery




                                           5
of such improprieties was no part of the everyday job functions of the position.

See Battle, 468 F.3d at 762 n.6.

       Plaintiff seeks to impose a broad exception for high-level accountants from

the constitutional analysis set out in Garcetti and its progeny. According to

Plaintiff, a high-level accountant answers to an higher authority than his nominal

supervisor: the public. But the Supreme Court recognized that a powerful

network of legislative enactments are available to those who seek to expose

wrongdoing; other checks exist on supervisors who might order unlawful or

inappropriate acts. Garcetti, 126 S. Ct. at 1962. We see no basis for excepting

accountants from the Garcetti-Battle analysis. Indeed, the Supreme Court rejected

expressly in Garcetti “the notion that the First Amendment shields from discipline

the expressions employees make pursuant to their professional responsibilities.”
126 S. Ct. at 1962.

       Because we conclude that Plaintiff’s speech was speech as an employee

performing his job, his allegation of unconstitutional retaliation must fail.2

       AFFIRMED.




   2
    In his reply appellate brief, Plaintiff waived his claim that he was retaliated against because of
his blogging activity.

                                                  6